EXHIBIT 10.4



AMENDMENT NO. 4
TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT





            This Amendment No. 4 (this “Amendment’) to Amended and Restated
Employment Agreement, dated and effective as of November 7, 2007 (the “Effective
Date”), is made by and between Vanguard Health Systems, Inc., a Delaware
corporation (the “Company”), and Joseph D. Moore (the “Executive”).



            WHEREAS, the Company and the Executive executed a certain Amended
and Restated Employment Agreement dated as of September 23, 2004, as amended by
Amendment No. 1 dated  as of December  1, 2004, as further amended by Amendment
No. 2 dated as of December 1, 2005 and further amended by Amendment No. 3 dated
as of October 1, 2007 but such Amendment No. 3 effective as of December 31, 2007
(collectively, the “EA”),  to secure the services of the Executive as the
Company’s Chief Financial Officer, Treasurer and Executive Vice President; and



            WHEREAS, the Company and the Executive wish to further amend the EA
to reflect the Executive’s wish to resign on November 7, 2007, as the Company’s
Chief Financial Officer and Treasurer, but to retain his position as Executive
Vice President.



            NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, the Company and the Executive hereby agree that the
EA is further amended as follows, such amendments effective as of the Effective
Date:



            1.         Defined Terms.  Except for those terms defined above, the
definitions of capitalized terms used in this Amendment are as provided in the
EA.



            2.         Amendment to Third “Whereas” Paragraph.  The third
“Whereas” paragraph of the EA (found on page 1 of the EA) describing the current
position of the Executive is deleted in its entirely and replaced with the
following new “Whereas” provision reflecting the Executive’s new position as of
November 7, 2007:



                                    WHEREAS, the Executive currently serves as
an Executive Vice President of the Company;



            3.         Amendment to Section 3. Section 3 of the EA entitled
“Position” is hereby amended by deleting the words “the Chief Financial Officer,
Treasurer and” found immediately preceding the words “Executive Vice President”
found in the sole sentence of this Section 3 and replacing such deleted words
with the single word “an”.



1

            4.         Ratification.  All other provisions of the EA remain
unchanged and are hereby ratified by the Company and the Executive.



            IN WITNESS WHEREOF, the Company has caused this Amendment to be
executed by its duly authorized officer and the Executive has executed this
Amendment, each as of the day and year first set forth above.





                                                                        Vanguard
Health Systems, Inc.



                                                                       
By:       /s/ Ronald P. Soltman              
                                                                                   
Ronald P. Soltman
                                                                                   
Executive Vice President





                                                                       
Executive:



                                                                       
            /s/ Joseph D. Moore                
                                                                                   
Joseph D. Moore



2